Mb. Justice Hernández,
after making the above statement of the case, delivered the following opinion of the court:
The foregoing facts and legal propositions are accepted. It being the duty of the Municipal Corporation of Comerlo to pay to the Municipal Corporation of Caguas the amount of its liability for the maintenance of the jails of the district, as claimed, said payment should be made in the manner prescribed by the municipal law in force.
We adjudge that we should affirm, and do affirm, the judgment appealed from, rendered by the District Court of San Juan on August 29, 1902, with a modification to the effect that for the payment of the debt claimed, as the quota due for the maintenance of jails, the procedure established by aforesaid municipal law shall be followed.
Messrs. Chief Justice Quiñones, and Associate Justices Figueras, Sulzbacher and MacLeary, concurring.